Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      DETAILED ACTION    
  
 	 Claims 1-16 are allowed. 
This action/allowance is in response to Applicant's claim amendments and remarks filed on 11/15/2021.
  

     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claims 1 and 7, prior art LIU et al. (2008/0112543) para [0039] encapsulates the communication data into an IP package according to IP protocol and sends out the IP package whose target address is the IP address of the online maintenance server. [0044] [0050] destination type is IP, the destination identity is an IP address. 
Sawada et al. (2010/0070623) para [0041] discloses the IP packet process unit encapsulates the original packet generated by the application and sends the encapsulated original packet to the network.

Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “including a first destination IP address during a package assembling period; encapsulating cached data IP packages as a data 

As of claims 4 and 11, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “forwarding each parsed IP package to an application server according to a first destination IP address in the corresponding parsed IP package” with the claim invention as a whole.
Accordingly, claims 2-3, 5-6, 8-10, 12-16 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471